ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_02_FR.txt. 75

DÉCLARATION DE M. LE JUGE RANIEVA, VICE-PRÉSIDENT

Rejet de la distinction «burden of proof» et «burden of evidence» — Ana-
lyse factuélle de la production des preuves — Inexistence de la maxime: nemo
contra se edere tenetur — Article 62 du Règlement — Affaire du Détroit de
Corfou et refus de production de pièces — Justification de l'analyse factuelle.

Protection diplomatique + Droits individuels — Convention de Vienne sur les
relations consulaires — Interdépendance entre ces droits — Article 36 et iden-
tification des titulaires des droits énumérés — Interdépendance des droits du
système de l'article 36: rencontre de l'initiative de l'Etat d'envoi et absence de
refus du ressortissant.

1. Souscrivant aux conclusions et au raisonnement de la Cour, je sou-
haiterais préciser l'interprétation que je propose concernant le problème
de la preuve et les rapports entre la protection diplomatique et les droits
individuels. ;

2. L’arrét refuse de reprendre 4 son compte la distinction présentée par
les Etats-Unis d’Amérique entre le «burden of proof» et le «burden of
evidence» (par. 56), traduits respectivement par «charge de la preuve» et
«fdes] éléments de preuve», pour ne retenir que le concept classique de la
charge de la preuve. Cette décision mérite d’être approuvée bien que
l'arrêt ne consacre pas de développements idoines à ce point. La distinc-
tion, trop subtile, proposée par la Partie défenderesse relève, peut-être,
des catégories propres au droit américain; toujours est-il qu’il s’agit d’ins-
titutions de droit interne alors que la Cour a à appliquer le droit inter-
national et ses catégories. Tout au plus, doit-on rappeler une vérité élé-
mentaire que sont les limites propres des catégories de droit interne; elles
sont directement tributaires de l’histoire juridique et de celle des institu-
tions de chaque système pour avoir une valeur universelle et être directe-
ment valable en droit international,

3. Le raisonnement de l’arrêt dans le paragraphe 57 est habile, il
s'attache à un simple rappel factuel des propositions et des attitudes des
Parties; la conclusion qui s’en dégage relève ainsi de l'évidence même. La
démonstration aurait été plus convaincante si Panalyse factuelle était arti-
culée avec le problème de la: production des preuves dans les procès
devant la Cour. Aux reproches de non-coopération que le défendeur for-
mule à l’encontre du demandeur, la Cour répond en indiquant le com-
portement qu'elle attendait de celui-ci,

4. A lanalyse, l’objection américaine soulève une question de principe.
La non-production de pièces par l'adversaire, sans une demande préa-
lable à la Cour, peut-elle lui être reprochée? Traditionnellement, dans le
cadre du droit processuel, le principe de base était formulé dans la
maxime nemo contra se edere tenetur (nul n'est tenu de prouver contre

67

 
 

76 AVENA ET AUTRES (DECL. RANJEVA}

lui-même). Mais, au niveau du Réglement de la Cour, il ne semble pas
que ce principe ait donné lieu à une interprétation maximaliste. Le para-
graphe | de Particle 62 du Réglement confére a la Cour la plénitude de la
compétence qui est discrétionnaire en-matiére d’initiative sur les preuves.
Si la Cour accède à la requête du défendeur, elle peut enjoindre l’autre
partie de le produire. A l'appui de cette interprétation, on peut évoquer le
précédent de:

«la CPJI [qui] a jugé recevable la requête d’un agent qui priait la
Cour de demander à l’autre Partie la production d’un texte d'ordre
administratif, à l'appui de l'interprétation d’une certaine notion de
droit administratif qu'il avait exposée à la Cour. Après délibéré,
celie-ci décida de donner suite à cette suggestion.» (Geneviève Guyo-
mar, Commentaire du Règlement de la Cour internationale de Justice
adopté le 14 avril 1978, 1983, p- 411, qui se réfère à CPE série E
Hn’ &, p. 259.)

5. Mais il convient de relever que la seule sanction que la Cour pourra
tirer de la non-production de la pièce sera la conséquence qu’elle déduira
de l’abstention ou du refus de production de la pièce. Dans l’affaire du
Détroit de Corfou, la production demandée par la Cour a été refusée par
la partie en cause:

«Ii n’est par conséquent pas possible de connaître la portée réelle
de ces ordres militaires. La Cour ne peut toutefois tirer du refus de
communication de l’ordre en question des conclusions différentes de
celles que l’on peut tirer des faits tels qu’ils se sont effectivement
déroulés.» (Fond, arrêt, CI J. Recueil 1949, p. 32.)

6. En l'absence d’obligation susceptible de remettre en cause l’initia-
tive volontaire des Parties dans la production des preuves, la Cour ne dis-
pose que de son pouvoir d'appréciation comme moyen dans la recherche
de la vérité, Cette contrainte explique le caractère purement factuel de
l'analyse des paragraphes 56 et 57.

7. Concernant le paragraphe 40, je souhaiterais apporter mon inter-
prétation, La question est liée à la transposition par les Etats-Unis du
Mexique de l’ensemble de l'argumentation de l'Allemagne dans l'affaire La-
Grand (Allemagne c. Etats-Unis d'Amérique), reprise au paragraphe 75
de Parrét de 2001; cette stratégie du Mexique est explicable: il a
entendu obtenir le bénéfice de:la jurisprudence LaGrand relative à la pro-
tection des «droits individuels» de ses ressortissants. A l'analyse cepen-
dant, les deux demandes, allemande et mexicaine, apparaissent fort dif-
férentes quant à leur objet. L'Allemagne a joint en un objet unique les
demandes relatives respectivement 4 son droit propre et 4 celui relatif 4 la
protection des droits individuels des fréres LaGrand. Dans la présente
affaire, la demande mexicaine est complexe: le demandeur agit d’abord
en son nom propre; ensuite, il agit dans l’exercice du droit qu’il a pour la
protection de ses ressortissants; et en dernier lieu, et ce point mérite de
retenir l'attention, la réalisation des droits individuels des ressortissants

68

 
 

77 AVENA ET AUTRES (DÉCL. RANJEVA)

mexicains se situe dans le cadre du système judiciaire des Etats-Unis
d'Amérique. Tant l'Allemagne que le Mexique recouvrent leur stratégie
d’argumentation du pavillon de la protection diplomatique.

8. Aux fins de clarification conceptuelle, la référence à la notion de
protection diplomatique constitue une erreur de droit. Selon la tradition,
la protection diplomatique est d'abord une institution du droit interna-
tional général ou coutumier:

«C'est un principe élémentaire du droit international que celui qui
autorise l'Etat à protéger ses nationaux lésés par des actes contraires
au droit international commis par un autre Etat, dont ils n’ont pu
obtenir satisfaction par les voies ordinaires. En prenant fait et cause
pour l’un des siens, en mettant en mouvement, en sa faveur, l’action
diplomatique ou l’action judiciaire internationale, cet Etat fait, à
vrai dire, valoir son droit propre, le droit qu’il a de faire respecter en
la personne de ses ressortissants le droit international.» (Concessions
Mavrommatis en Palestine, arrêt n° 2, 1924, C PAL série À n° 2,

p. 12)

9. En d’autres termes, la protection est le droit pour un Etat de pré-
senter une réclamation internationale à l'encontre d’un autre Etat
lorsqu'un de ses ressortissants a été victime d’un fait internationalement
illicite. De la proposition de la Cour permanente de Justice internatio-
nale, une conclusion s'impose: Ja protection diplomatique est un droit
propre de l'Etat. S'agissant, dans ces conditions, de l'exercice de la pro-
tection des droits individuels au profit de ses ressortissants, la question
est de savoir s’il y a une place pour la protection diplomatique.

10. Sur un plan très pratique, la référence à la notion de protection
diplomatique et à la règle de lépuisement des recours peut avoir des
effets pervers: l’objection tirée de la carence procédurale est de nature à
rendre sans objet le respect de la condition liée à cette considération pro-
cédurale; on ne ressuscite pas encore un condamné 4 mort déjà supplicié.

11. Dans un cadre théorique, une lecture combinée des dispositions de
la convention de Vienne et des motifs de l’arrêt LaGrand amène à relever
les observations suivantes: en premier lieu, la convention de 1963 énu-
mère les droits qu'elle institue aux fins de faciliter l'exercice de la fonction
consulaire tant au profit des Etats d’envoi que de leurs ressortissants: en
deuxième lieu, l'arrêt LaGrand décrit les relations entre les éléments du
système de protection consulaire en termes d’interdépendance (CL J.
Recueil 2001, p. 492, par. 74) et en dernier lieu, au paragraphe 77, l'arrêt
expose que:

«la Cour conclut que le paragraphe 1 de l’article 36 crée des droits
individuels qui, en vertu de l’article premier du protocole de signature
facultative, peuvent être invoqués devant ta Cour par l'Etat dont la
personne détenue a la nationalité» (C.J. Recueil 2001, p. 494, par. 77).

12. Sauf erreur ou omission, ces propositions consacrent de maniére
immédiate les droits individuels mais n’établissent pas une condition

69
 

78 AVENA ET AUTRES (DECL. RANJEVA}

préalable à invocation par un Etat des violations aux droits de ses res-
sortissants. Hors donc du périmétre de la protection diplomatique, sans
référence à la condition liée à l’épuisement des recours internes, la ques-
tion est de déterminer la signification de l’interdépendance entre des élé-
ments du système de protection consutaire.

13. La notion d’interdépendance a été utilisée par la Cour en 2001
pour qualifier les rapports de corrélation entre les droits énumérés au
paragraphe | de l’article 36. La cause ou le centre de gravité de ce rapport
est la recherche de la facilitation de la protection consulaire. En revanche,
l'énumération des droits consiste en l’énonciation de leur consistance et
leur dévolution respective entre l’Etat d'envoi ct le sujet incarcéré; en
d’autres termes, la convention de 1963 s’est attachée à identifier les titu-
laires des droits qu’elle institue, les droits individuels sont ceux dont sont
titulaires les ressortissants incarcérés. Dans ces conditions, l’interdépen-
dance visée par l'arrêt de 2001 concerne ni la nature ni la portée des
droits en question; elle est relative à la mise en œuvre effective du système
de protection. La mise en œuvre de l'exercice par l'Etat du droit qu'il a
d'assurer la protection de ses ressortissants, qui tirent leurs droits de l’ali-
néa >) du paragraphe 1 de l’article 36, est conditionnée par l'absence de
refus que pourrait opposer le ressortissant incarcéré à cette démarche. Le
caractère discrétionnaire de la compétence de l'Etat d’envoi se limite ainsi
au droit 4 l’initiative du déclenchement du mécanisme de protection. Ce
droit à l'initiative natt, en effet, «aussitôt que [la] nationalité étrangère est
établie, ou dés qu'il existe des raisons de croire que cette personne est
probablement un ressortissant étranger» (arrêt, par. 88).

(Signé) Raymond RANJEvA.

70
